     Case 2:20-cv-00894-MWF-JEM Document 23 Filed 03/27/20 Page 1 of 11 Page ID #:74




 1     Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3     21550 Oxnard St., Suite 780
       Woodland Hills, CA 91367
 4     Phone: (323) 306-4234
 5     Fax: 866-633-0228
       tfriedman@toddflaw.com
 6
       abacon@toddflaw.com
 7
       Attorneys for Plaintiff
 8
 9                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10
11     JONATHAN LOYHAYEM,                       ) Case No. 2:20-cv-00894-MWF-JEM
       individually and on behalf of all others )
12
       similarly situated,                      ) CLASS ACTION
13                                              )
14     Plaintiff,                               ) FIRST AMENDED COMPLAINT
                                                ) FOR VIOLATIONS OF:
15            vs.                               )
16                                              )    1. NEGLIGENT VIOLATIONS
                                                           OF THE TELEPHONE
       FRASER FINANCIAL AND                     )          CONSUMER PROTECTION
17
       INSURANCE SERVICES, INC.;                )          ACT [47 U.S.C. §227(b)]
18     MASSACHUSETTS MUTUAL LIFE )                   2.    WILLFUL VIOLATIONS
                                                           OF THE TELEPHONE
19     INSURANCE COMPANY, and DOES )                       CONSUMER PROTECTION
       1 through 10, inclusive,                 )          ACT [47 U.S.C. §227(b)]
20                                              )    3.    NEGLIGENT VIOLATIONS
                                                           OF THE TELEPHONE
21     Defendants.                              )          CONSUMER PROTECTION
                                                )          ACT [47 U.S.C. §227(c)]
22                                                   4.    WILLFUL VIOLATIONS
                                                )
                                                           OF THE TELEPHONE
23                                              )          CONSUMER PROTECTION
24
                                                )          ACT [47 U.S.C. §227(c)]
                                                )
25                                              ) DEMAND FOR JURY TRIAL
26           Plaintiff JONATHAN LOYHAYEM (“Plaintiff”), individually and on
27     behalf of all others similarly situated, alleges the following upon information and
28     belief based upon personal knowledge:


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                               -1-
     Case 2:20-cv-00894-MWF-JEM Document 23 Filed 03/27/20 Page 2 of 11 Page ID #:75




 1                                 NATURE OF THE CASE
 2           1.     Plaintiff brings this action individually and on behalf of all others
 3     similarly situated seeking damages and any other available legal or equitable
 4     remedies resulting from the illegal actions of Defendants FRASER FINANCIAL
 5     AND INSURANCE SERVICES, INC. and MASSACHUSETTS MUTUAL LIFE
 6     INSURANCE COMPANY (hereinafter referred collective as “Defendants”), in
 7     negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 8     telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
 9     et seq. (“TCPA”) and related regulations, specifically the National Do-Not-Call
10     provisions, thereby invading Plaintiff’s privacy.
11                                JURISDICTION & VENUE
12           2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13     a California resident, seeks relief on behalf of a Class, which will result in at least
14     one class member belonging to a different state than that of Defendants, companies
15     incorporated in California and Massachusetts. Plaintiff also seeks up to $1,500.00
16     in damages for each call in violation of the TCPA, which, when aggregated among
17     a proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
18     court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
19     under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court
20     has jurisdiction.
21           3.     Venue is proper in the United States District Court for the Central
22     District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
23     business within the State of California and Plaintiff resides within the County of
24     Los Angeles.
25                                          PARTIES
26           4.     Plaintiff, JONATHAN LOYHAYEM (“Plaintiff”), is a “person” as
27     defined by 47 U.S.C. § 153 (39).
28           5.     Defendant, FRASER FINANCIAL AND INSURANCE SERVICES,


                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                 -2-
     Case 2:20-cv-00894-MWF-JEM Document 23 Filed 03/27/20 Page 3 of 11 Page ID #:76




 1     INC. (hereinafter “Defendant Fraser Financial”), is an investment and financial
 2     services company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 3           6.     Defendant, MASSACHUSETTS MUTUAL LIFE INSURANCE
 4     COMPANY, INC. (hereinafter “Defendant MassMutual”), is a life insurance
 5     provider company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 6           7.     The above named Defendant, and its subsidiaries and agents, are
 7     collectively referred to as “Defendants.” The true names and capacities of the
 8     Defendants sued herein as DOE DEFENDANT 1 through 10, inclusive, are
 9     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
10     names. Each of the Defendants designated herein as a DOE is legally responsible
11     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
12     Complaint to reflect the true names and capacities of the DOE Defendants when
13     such identities become known.
14           8.     Plaintiff is informed and believes that at all relevant times, each and
15     every Defendant was acting as an agent and/or employee of each of the other
16     Defendant and was acting within the course and scope of said agency and/or
17     employment with the full knowledge and consent of each of the other Defendant.
18     Plaintiff is informed and believes that each of the acts and/or omissions complained
19     of herein was made known to, and ratified by, each of the other Defendant.
20                               FACTUAL ALLEGATIONS
21           9.     Beginning in or around December of 2019, Defendant Fraser
22     Financial made an unsolicited job recruitment call to Plaintiff on his cellular
23     telephone number ending in -0653.
24           10.    Plaintiff alleges that Fraser Financial was acting as an agent of
25     Defendant MassMutual, based on the content of the call placed to Plaintiff.
26           11.    Defendant left a voice mail messages on Plaintiff’s cellular telephone
27     that utilized an automated telephone dialing system and “artificial or prerecorded
28     voice” as prohibited by 47 U.S.C. § 227(b)(1)(A). Due to the nature of the call


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-00894-MWF-JEM Document 23 Filed 03/27/20 Page 4 of 11 Page ID #:77




 1     being placed with an automated prerecorded voice, Plaintiff alleges that such calls
 2     are almost always placed by systems that have the capacity to autodial and in fact
 3     are used in an automated fashion to dial stored lists of numbers randomly or
 4     sequentially, and that such a system was used to place the call to his phone and the
 5     phones of other similarly-situated consumers.
 6           12.      On December 10, 2019, Defendants called and left the following pre-
 7     recorded voice mail message for Plaintiff:
 8                 Hi, this is Don with Fraser Financial. It’s a Mass Mutual Company.
 9                 I recently saw your industry experience and I wanted to let you know
10                 that we’re looking to partner with select advisers in the Los Angeles
11                 area. I thought you might be a fit. We use a financial planning
12                 process to help clients reach their goals. Just give me a call back at
13                 (323) 894-9508 if you’re looking for a change and you’d like to
14                 learn how our business model may be able to help take your practice
15                 to the next level in 2020. The number again is (323) 894-9508.
16                 Thanks. I look forward to hearing from you. Bye.”
17           13.      Defendants contacted, or attempted to contact, Plaintiff, unsolicited,
18     from a telephone number verified to belong to Defendants.
19           14.      In its pre-recorded message, Defendant Fraser Financial represents it
20     is a part of Defendant MassMutual. Defendant Fraser Financial brands itself as a
21     “MassMutual Firm” on its website.
22           15.      Defendant Fraser Financials’ recruitment call was intended for the
23     benefit of both Defendants.
24           16.      Defendant Fraser Financial sells Defendant MassMutual’s products
25     and services, and a successful recruitment of Plaintiff would benefit them both.
26           17.      Defendants used an “automatic telephone dialing system” as defined
27     by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff.
28           18.      Furthermore, at one or more instance during these calls, Defendants


                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                  -4-
     Case 2:20-cv-00894-MWF-JEM Document 23 Filed 03/27/20 Page 5 of 11 Page ID #:78




 1     utilized an “artificial or prerecorded voice” as prohibited by 47 U.S.C. §
 2     227(b)(1)(A).
 3           19.    The call placed to Plaintiff interrupted his peace of mind and violated
 4     his privacy and therefore caused a concrete and particularized injury in fact.
 5           20.    Defendants’ calls constituted calls that were not for emergency
 6     purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 7           21.    Defendants’ calls were placed to telephone number assigned to a
 8     cellular telephone service for which Plaintiff incurs a charge for incoming calls
 9     pursuant to 47 U.S.C. § 227(b)(1).
10           22.    Plaintiff is not a customer of Defendants’ services or in the market for
11     a job with Defendants, and has never provided any personal information, including
12     his telephone number, to Defendants for any purpose whatsoever.
13           23.    During all relevant times, Defendants did not possess Plaintiff’s “prior
14     express consent” to receive calls using an automatic telephone dialing system or an
15     artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
16     227(b)(1)(A).
17           24.    Defendants called Plaintiff to recruit him for employment with the
18     company on his cellular telephone beginning in or around December 2019.
19           25.    Upon information and belief, based on Plaintiff’s experiences of being
20     called by Defendants, and at all relevant times, Defendants failed to establish and
21     implement reasonable practices and procedures to effectively prevent telephone
22     solicitations in violation of the regulations prescribed under 47 U.S.C. § 227(c)(5).
23                                 CLASS ALLEGATIONS
24           26.    Plaintiff brings this action individually and on behalf of all others
25     similarly situated, as a member of the classe (hereafter, “The Class”) as defined as
26     follows:
27
                    All persons within the United States who received any
28                  unsolicited recruitment telephone calls from Defendants


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                                -5-
     Case 2:20-cv-00894-MWF-JEM Document 23 Filed 03/27/20 Page 6 of 11 Page ID #:79




 1                  to said person’s cellular telephone made through the use
                    of any automatic telephone dialing system or an artificial
 2                  or prerecorded voice and such person had not previously
 3                  consented to receiving such calls within the four years
                    prior to the filing of this Complaint
 4
 5           27.    Plaintiff represents, and is a member of, The Class, consisting of all
 6     persons within the United States who received any telephone calls from Defendants
 7     to said person’s cellular telephone made through the use of any automatic telephone
 8     dialing system or an artificial or prerecorded voice and such person had not
 9     previously not provided their cellular telephone number to Defendants within the
10     four years prior to the filing of this Complaint.
11           28.    Defendants, their employees and agents are excluded from The Class.
12     Plaintiff does not know the number of members in The Class, but believes the Class
13     members number in the thousands, if not more. Thus, this matter should be
14     certified as a Class Action to assist in the expeditious litigation of the matter.
15           29.    The Class is so numerous that the individual joinder of all of its
16     members is impractical. While the exact number and identities of The Class
17     members are unknown to Plaintiff at this time and can only be ascertained through
18     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
19     The Class includes thousands of members.            Plaintiff alleges that The Class
20     members may be ascertained by the records maintained by Defendants.
21           30.    Plaintiff and members of The Class were harmed by the acts of
22     Defendants in at least the following ways: Defendants illegally contacted Plaintiff
23     and Class members via their cellular telephones thereby causing Plaintiff and Class
24     members to incur certain charges or reduced telephone time for which Plaintiff and
25     Class members had previously paid by having to retrieve or administer messages
26     left by Defendants during those illegal calls, and invading the privacy of said
27     Plaintiff and Class members.
28           31.    Common questions of fact and law exist as to all members of The


                          FIRST AMENDED CLASS ACTION COMPLAINT
                                                 -6-
     Case 2:20-cv-00894-MWF-JEM Document 23 Filed 03/27/20 Page 7 of 11 Page ID #:80




 1     Class which predominate over any questions affecting only individual members of
 2     The Class. These common legal and factual questions, which do not vary between
 3     Class members, and which may be determined without reference to the individual
 4     circumstances of any Class members, include, but are not limited to, the following:
 5                    a.    Whether, within the four years prior to the filing of this
 6                          Complaint, Defendants made any call (other than a call made
 7                          for emergency purposes or made with the prior express consent
 8                          of the called party) to a Class member using any automatic
 9                          telephone dialing system or any artificial or prerecorded voice
10                          to any telephone number assigned to a cellular telephone
11                          service;
12                    b.    Whether Plaintiff and the Class members were damaged
13                          thereby, and the extent of damages for such violation; and
14                    c.    Whether Defendants and their agents should be enjoined from
15                          engaging in such conduct in the future.
16              32.   As a person that received recruitment calls from Defendants using an
17     automatic telephone dialing system or an artificial or prerecorded voice, without
18     Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
19     Class.
20              33.   Plaintiff will fairly and adequately protect the interests of the members
21     of The Class. Plaintiff has retained attorneys experienced in the prosecution of
22     class actions.
23              34.   A class action is superior to other available methods of fair and
24     efficient adjudication of this controversy, since individual litigation of the claims
25     of all Class members is impracticable. Even if every Class member could afford
26     individual litigation, the court system could not. It would be unduly burdensome
27     to the courts in which individual litigation of numerous issues would proceed.
28     Individualized litigation would also present the potential for varying, inconsistent,


                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                  -7-
     Case 2:20-cv-00894-MWF-JEM Document 23 Filed 03/27/20 Page 8 of 11 Page ID #:81




 1     or contradictory judgments and would magnify the delay and expense to all parties
 2     and to the court system resulting from multiple trials of the same complex factual
 3     issues. By contrast, the conduct of this action as a class action presents fewer
 4     management difficulties, conserves the resources of the parties and of the court
 5     system, and protects the rights of each Class member.
 6           35.    The prosecution of separate actions by individual Class members
 7     would create a risk of adjudications with respect to them that would, as a practical
 8     matter, be dispositive of the interests of the other Class members not parties to such
 9     adjudications or that would substantially impair or impede the ability of such non-
10     party Class members to protect their interests.
11           36.    Defendants have acted or refused to act in respects generally
12     applicable to The Class, thereby making appropriate final and injunctive relief with
13     regard to the members of the Class as a whole.
14                               FIRST CAUSE OF ACTION
15            Negligent Violations of the Telephone Consumer Protection Act
16                                        47 U.S.C. §227(b).
17                                   On Behalf of the Class
18           37.    Plaintiff repeats and incorporates by reference into this cause of action
19     the allegations set forth above.
20           38.    The foregoing acts and omissions of Defendants constitute numerous
21     and multiple negligent violations of the TCPA, including but not limited to each
22     and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
23     47 U.S.C. § 227 (b)(1)(A).
24           39.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
25     Plaintiff and the Class Members are entitled an award of $500.00 in statutory
26     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
27           40.    Plaintiff and the Class members are also entitled to and seek injunctive
28     relief prohibiting such conduct in the future.


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                                  -8-
     Case 2:20-cv-00894-MWF-JEM Document 23 Filed 03/27/20 Page 9 of 11 Page ID #:82




 1                             SECOND CAUSE OF ACTION
 2      Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                  Act - 47 U.S.C. §227(b)
 4                                   On Behalf of the Class
 5           41.    Plaintiff repeats and incorporates by reference into this cause of action
 6     the allegations set forth above.
 7           42.    The foregoing acts and omissions of Defendants constitute numerous
 8     and multiple knowing and/or willful violations of the TCPA, including but not
 9     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
10     and in particular 47 U.S.C. § 227 (b)(1)(A).
11           43.    As a result of Defendants’ knowing and/or willful violations of 47
12     U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
13     in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
14     227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
15           44.    Plaintiff and the Class members are also entitled to and seek injunctive
16     relief prohibiting such conduct in the future.
17                                  PRAYER FOR RELIEF
18     WHEREFORE, Plaintiff requests judgment against Defendants for the following:
19                               FIRST CAUSE OF ACTION
20            Negligent Violations of the Telephone Consumer Protection Act
21                                        47 U.S.C. §227(b)
22                 • As a result of Defendants’ negligent violations of 47 U.S.C.
23                  §227(b)(1), Plaintiff and the Class members are entitled to and
24                  request $500 in statutory damages, for each and every violation,
25                  pursuant to 47 U.S.C. 227(b)(3)(B).
26                 • Any and all other relief that the Court deems just and proper.
27     ///
28     ///


                          FIRST AMENDED CLASS ACTION COMPLAINT
                                                 -9-
 Case 2:20-cv-00894-MWF-JEM Document 23 Filed 03/27/20 Page 10 of 11 Page ID #:83




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(b)
 5               • As a result of Defendants’ willful and/or knowing violations of 47
 6                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to and
 7                request treble damages, as provided by statute, up to $1,500, for each
 8                and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 9                U.S.C. §227(b)(3)(C).
10               • Any and all other relief that the Court deems just and proper.
11                                    JURY DEMAND
12         45.    Pursuant to the Seventh Amendment to the Constitution of the United
13   States of America, Plaintiff is entitled to, and demands, a trial by jury.
14
           Respectfully Submitted this 27th Day of March, 2020.
15
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16
17                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
18
                                           Law Offices of Todd M. Friedman
19                                         Attorney for Plaintiff
20
21
22
23
24
25
26
27
28



                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 10 -
 Case 2:20-cv-00894-MWF-JEM Document 23 Filed 03/27/20 Page 11 of 11 Page ID #:84




                                CERTIFICATE OF SERVICE
 1
 2   Filed electronically on this 27th day of March, 2020, with:
 3
     United States District Court CM/ECF system
 4
 5   Notification sent electronically on this 24th day of March, 2020, to:
 6   Honorable Judge Michael W. Fitzgerald
 7   United States District Court
     Central District of California
 8
 9   Betty Thi Huynh
10   Wendy M. Thomas
     Markun Zusman Freniere and Compton LLP
11   Attorneys for Defendant Fraser Financial and
12   Insurance Services, Inc.
13
     Christina L Hennecken
14   Laura Alexandra Stoll
15
     Brooks R Brown
     Goodwin Procter LLP
16   Attorneys for Defendant Massachusetts Mutual
17   Life Insurance Company
18
19   Dated: March 27, 2020
20
     s/Todd M. Friedman, Esq.
21   Todd M. Friedman
22
23
24
25
26
27
28



                       FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 11 -
